—Order, Supreme Court, New York County (Paula Omansky, J.), entered April 3, 2000, which denied petitioner’s application pursuant to CPLR article 78 to annul the determination of respondent Police Department, dated September 17, 1998, denying petitioner’s application to amend his line-of-duty injury report to include alleged psychological injuries, and dismissed the petition, unanimously affirmed, without costs.
In concluding that petitioner did not suffer from posttraumatic stress disorder as a result of a fight in December of 1996, respondents resolved a conflict of medical opinion, and, in so doing, were entitled to rely on their medical experts. Since medical evidence supports the challenged determination, the determination has a rational basis (see, Matter of Stitt v McMahon, 244 AD2d 811, 812, lv denied 91 NY2d 813). Concur — Sullivan, P. J., Williams, Mazzarelli, Wallach and Rubin, JJ.